Citation Nr: 0126205	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-16 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under 38 U.S.C.A.,  Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from March 1946 to 
August 1946, October 1947 to April 1950, and August 1950 to 
December 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the appellant's claim 
seeking entitlement to service connection for the cause of 
the veteran's death, and also denied entitlement to 
Dependents' Educational Assistance (DEA) benefits under 
38 U.S.C.A., Chapter 35.  


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1996.  

2.  The immediate causes of the veteran's death were 
metastatic cancer and oat cell lung cancer.  Other 
significant conditions contributing to death were listed as 
chronic obstructive pulmonary disease, and cigarette and 
ethanol addiction.  

3.  The veteran was service connected for hypertension, rated 
as 10 percent disabling, and inguinal hernia, rated as 
noncompensably disabling.  

4.  The competent evidence raises a reasonable doubt that the 
veteran's service connected hypertension contributed 
substantially and materially to cause his death.




CONCLUSIONS OF LAW

The grant of service connection for the cause of the 
veteran's death is warranted. 38 U.S.C.A. §§ 1310, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.312 (2000); 66 Fed. 
Reg. 45620-32 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The preponderance of the evidence supports the appellant's 
claim for entitlement to DEA benefits.  38 U.S.C.A. § 3501 
(West 1991); 38 C.F.R. § 3.807 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran was granted service connection for hypertension 
in August 1976, and assigned a 10 percent rating.  He was 
also granted service connection for an inguinal hernia and 
assigned a noncompensable rating.  

Dr. S. I. wrote a letter dated February 1989.  He wrote that 
the veteran was under his care for hypertension, and that he 
was last seen in January 1989, at which time his blood 
pressure was 160/100.  He noted that his blood pressure in 
June 1988 was 182/100.  

Dr. H. B. submitted copies of treatment records from November 
1994 to January 1995.  The records show that the veteran 
completed radiation therapy for cancer of the lung from 
November 1994 to January 1995.  In November 1994, his blood 
pressure was 200/100.  In December 1995, his blood pressure 
was 152/80.  

Hospitalization records from April 1996 show that the veteran 
was hospitalized from April 11, 1996, to April 15, 1996.  
Admitting diagnoses were metastatic cancer with probably 
cerebral metastasis and possible cerebral bleeding; oat cell 
carcinoma of the lung; tobacco and alcohol addiction; chronic 
obstructive pulmonary disease; hypertension, and dehydration.  
A CT scan of the head was taken with IV contrast on April 11, 
1996.  The scan was read by a radiologist who provided an 
impression of hemorrhagic infarct involving the right 
parietal lobe.  

The veteran died on April [redacted], 1996.  Causes of death were 
listed on the certificate of death as metastatic cancer and 
lung cancer, oat cell.  Other significant conditions 
contributing to death were listed as chronic obstructive 
pulmonary disease, and cigarette and ethanol addiction.  The 
appellant claims that the veteran's service-connected 
hypertension also contributed to cause his death.  

Dr. H. B., the physician who signed the veteran's death 
certificate, wrote a letter in November 1999, in which he 
wrote that the veteran's rather severe hypertension was 
definitely a contributing factor to his death despite the 
fact that it was inadvertently left off his death 
certificate.  However, in response to a letter from the VA, 
Dr. H. B. stepped back from his original statement, when he 
wrote in a March 2000, "whether his hypertension contributed 
to his cause of death I do not know."  

In a November 1999 letter, Dr. V. O. wrote that he did not 
disagree with Dr. H. B.'s assessment that hypertension was a 
contributing factor to the veteran's final demise.  He wrote 
that he had treated the veteran primarily for oat cell 
carcinoma of the lung and chronic obstructive lung disease.  

In July 2001, the Board sought a VHA (Veterans Health 
Administration) medical opinion regarding the effect to which 
the veteran's hypertension contributed to cause his death.  
The Board asked whether the veteran's hypertension rendered 
him less capable of resisting the effects of his cancer which 
caused his death, and also whether the veteran's hypertension 
contributed substantially or materially to cause his death.  

An opinion was returned later that month in July 2001, in 
which the reviewing physician commented that there was no 
evidence that the veteran's hypertension rendered him less 
capable of resisting the effects of his cancer.  Regarding 
whether the veteran's hypertension contributed substantially 
or materially to cause his death, the physician commented 
that a CT scan of the head was obtained on April 11, 1996, 
which was interpreted by a radiologist as a hemorrhagic 
infarct involving the right parietal lobe.  The physician 
wrote that a hemorrhagic infarct was a well established 
complication of hypertension.  He went on to say that 
assuming that the veteran had a hemorrhagic infarct, this 
likely contributed to his death.  The physician went on to 
conclude that there was an open question as to whether the 
veteran had had an infarct, or brain metastases.  He wrote 
that the possibility existed that a complication of the 
veteran's hypertension contributed to his death.  He wrote 
that if the Board required a more precise estimation of the 
probability that the veteran's hypertension contributed to 
his death, the original CT film should be obtained and sent 
to a radiologist for review.  


Analysis

No reasonable possibility exists that further development 
will assist in the substantiation of the appellant's claim.  
The RO has sought and obtained pertinent medical records, as 
well as an expert medical opinion.  See generally, Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475 
(codified at 38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159). 

A service-connected disability is one due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110 (West 1991), 38 C.F.R. § 3.303 (2000).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312 (a) (2000).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312 (b) (2000).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c) (1) (2000).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312 (c) (3) (2000).  

When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 1991 & Supp. 2001).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2000).

The veteran's death certificate shows that he died from 
metastatic cancer and oat cell lung cancer.  Other 
significant conditions contributing to death were listed as 
chronic obstructive pulmonary disease, and cigarette and 
ethanol addiction.  At the time of the veteran's death, he 
was service-connected for hypertension, rated as 10 percent 
disabling, and also for an inguinal hernia, rated as 
noncompensably disabling.  

Although the veteran's hypertension certainly was not a 
primary cause of his death (the primary causes were cancer), 
the question that must be answered is whether his 
hypertension was a contributory cause of death.  It is not 
clear whether the veteran's hypertension contributed 
substantially or materially to cause his death.  Dr. H. B., 
the physician who prepared the veteran's death certificate, 
initially wrote in November 1999 that the veteran's 
hypertension definitely was a contributing factor to his 
death.  However, in March 2000, in response to a VA letter 
requesting more information, Dr. H. B. basically retracted 
his November 1999 statement.  

Dr. V. O. wrote in November 1999 that he did not disagree 
with Dr. H. B.'s original assessment that hypertension was a 
contributing factor to the veteran's final demise.  However, 
in light of Dr. H. B.'s retraction of his original statement, 
it is debatable whether Dr. V. O.'s statement in and of 
itself would be enough to grant the veteran's claim.  That is 
why a VHA opinion was obtained in July 2001.

The July 2001 VHA opinion noted that a hemorrhagic infarct 
was a well established complication of hypertension, and that 
assuming the veteran had a hemorrhagic infarct, this likely 
contributed to his death.  The physician indicated that there 
was an open question as to whether the veteran had had an 
infarct or brain metastasis shortly before dying and 
recommended that someone review the original CT scan to 
answer that question.  However, the Board accepts the 
conclusion provided by the radiologist who reviewed the CT 
scan of the head on April 11, 1996, 9 days before the 
veteran's death.  The radiologist concluded that the veteran 
had suffered a hemorrhagic infarct involving the right 
parietal lobe.  

Thus, the VHA opinion raises the question as to whether, 
pursuant to 38 C.F.R. § 3.312, the veteran's service-
connected hypertension "combined to cause" his death with 
the primary causes of metastatic cancer and oat cell lung 
cancer.  The VHA opinion is enough to put the evidence in 
equipoise.  Accordingly, pursuant to 38 C.F.R. § 3.102, the 
benefit of the doubt is granted to the appellant, and she is 
granted service connection for the cause of the veteran's 
death.  


Eligibility to Dependents' Educational Assistance under 
38 U.S.C.A, Chapter 35.  

The appellant also claims entitlement to DEA benefits.  For 
the purposes of Dependents' Educational Assistance under 
Chapter 35, 38 U.S.C.A., basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power. 38 
C.F.R. § 3.807(a) (2000).  In this case, the issue of 
entitlement to DEA depends on whether the veteran died as a 
result of a service connected disability.  As the appellant's 
claim for service connection for the cause of the veteran's 
death is, by this decision, granted on the basis that his 
service-connected hypertension contributed to cause his 
death, entitlement to DEA benefits is also granted. 38 
U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 3.807 (2000).


ORDER

Service connection for the cause of the veteran's death is 
granted. 

Entitlement to DEA benefits is granted.  








		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

